NUMBER 13-08-123-CR

 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE ARMANDO ESCATIOLA, JR. 
  
On Petition for Writ of Mandamus
 

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Benavides

Memorandum Opinion Per Curiam

 
 
	On March 6, 2008, relator, Armando Escatiola, Jr., filed a petition for writ of
mandamus with this Court in which he alleges that the District Clerk of Nueces County,
Patsy Perez, failed to provide him a copy of the reporter's record in trial court cause
number 91-CR-682-H, Court of Appeals cause number 13-92-00064-CR, as required by
this Court in a post-card ruling on January 8, 2007.  The Court, having examined and fully
considered the petition for writ of mandamus, is of the opinion that relator has not shown
himself entitled to the relief sought.  Accordingly, the petition for writ of mandamus is
DENIED.  See Tex. R. App. P. 52.8(a). 
 PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 13th day of March, 2008.